























MILFORD CRAFT, LLC







_____________
















OPERATING AGREEMENT










________________
















As of May __, 2015












































--------------------------------------------------------------------------------




OPERATING AGREEMENT




THIS OPERATING AGREEMENT (the “Agreement”) of MILFORD CRAFT, LLC, a Connecticut
limited liability company (the “Company”), dated as of May __, 2015, by and
among New England WOB, LLC and Attitude Beer Holding Co. (each a “Member and
collectively the “Members”).




WHEREAS, the Company, was formed as a limited liability company pursuant to the
laws of the State of Connecticut by filing the Articles of Organization with the
Connecticut Secretary of State on April 10, 2015, as the same may be amended,
supplemented or modified from time to time (the “Articles of Organization”); and




WHEREAS, the undersigned desire to provide for the regulation and establishment
of the affairs of the Company, the conduct of its business and the relations
among them as Members of the Company.




NOW THEREFORE, for and in consideration of the premises stated, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members hereby agree as follows:




ARTICLE 1

DEFINITIONS




SECTION 1.1

Definitions. As used herein, the following terms have the following respective
meanings:




(a)

“Act” shall mean the Limited Liability Company Law of the State of Connecticut
and any successor statute, as amended from time to time.




(b)

“Adjusted Capital Account” means the cash contributed by a Member, (i) reduced
from time to time by cash distributions from the Company to him in accordance
with Section 5.2(b)(ii) herein, and (ii) increased from time to time by any
additional cash contributions made by him in accordance with Section 3.2(a)
herein, and (iii) otherwise adjusted as required under Treasury Regulations
§ 1.704-1(b)(2)(iv).




(c)

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another Person.




(d)

“Agreement” means this Operating Agreement, as amended from time to time.




(e)

“Available Cash” means all cash of the Company after paying its current
obligations and making the appropriate reservations for foreseeable future
expenses.




(f)

“Bankruptcy” with respect to any Person, means (i) making an assignment for the
benefit of creditors, (ii) filing a voluntary petition in bankruptcy, (iii)
becoming the subject of an order for relief or being-declared insolvent in any
federal or state bankruptcy or insolvency proceeding (unless such order is
dismissed within ninety (90) days following entry), (iv) filing a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law,
or regulation, (v) filing an answer or other pleading admitting or failing to
contest the material allegation of a petition filed against it in any proceeding
similar in nature to those described in the preceding clause, or otherwise
failing to obtain dismissal of such petition within one hundred- twenty (120)
days following its filing, or (vi) seeking, consenting to, or acquiescing in,
the appointment of a trustee, receiver, or liquidator of all or any substantial
part of its properties.




(g)

“Capital Contribution” means the aggregate capital contribution made from time
to time in cash by a Member to the Company.




(h)

“Capital Proceeds” means the proceeds of the sale of all or substantially all
the assets of the Company.




(i)

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.




(j)

“Company” means MILFORD CRAFT, LLC, a New York limited liability company.




(k)

“Incompetency” with respect to any member who is a natural person, shall mean
the entry by a court of competent jurisdiction of an order or decree
adjudicating such Member incompetent to manage his person or his estate.





1




--------------------------------------------------------------------------------




(l)

“Interest(s)” means an interest as a Member of the Company.




(m)

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, conditional sale agreement or encumbrance of any kind, or any
other type of preferential arrangement that has the practical effect of creating
a security interest in respect of such asset.




(n)

“Liquidator” means the Manager, or if there are no Manager at the time in
question, such other Person who is appointed in accordance with applicable law
to take all actions related to the winding up of the Company’s business and the
distribution of the Company’s assets.




(o)

“Manager” means New England WOB, LLC.




(p)

“Management Fee” shall mean 4% of Net Sales. Net Sales shall mean the total
revenue from sales generated by a company, less deduction of returns, allowances
for damaged or missing goods and any discounts allowed.




(q)

“Member” means any of those Persons identified above as Members and any
substitute or additional Member in such Person’s capacity as a member of the
Company.




(r)

“Member Majority” or “Majority of Members” means, at any time, any combination
of Members holding, in the aggregate, a majority of all of the Interests.




(s)

“Membership Interest” shall mean the same thing as Interest as defined in
Section 1.1(o) herein.




(t)

“Membership Percentage” means, with respect to each Member, the percentage set
forth in “Schedule A” attached hereto.




(u)

“Net Profits and Net Losses” means, for any period, the net profits and net
losses, respectively, derived from the operation of the Company for Federal
income tax purposes, including gains and losses on the sale of all or any
portion of the Company’s assets.




(v)

“Notice” means a written notice containing all information which is either
desirable, relevant or necessary to satisfy the purposes for which such notice
is being delivered.




(w)

“Operating Reserves” means cash reserves of the Company held by the Company to
ensure it can make future payments despite any drop in revenue. Operating
Reserves shall not exceed two (“2”) months expenses determined by taking the
average monthly expense for the previous 12 months.




(x)

“P&L Participant” means a person entitled to participate in the profits and
losses of the Company but shall not be a Member of the Company and shall not
have any voting rights, equity interest or stake in the Company. A P&L
Participant shall solely have a contractual agreement with the Company.




(y)

“Person” means any natural person, corporation (stock or nonstock), limited
liability company, limited partnership, general partnership, joint stock
company, joint venture, association (profit or nonprofit), company, estate,
trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any government agency or political
subdivision thereof.




(z)

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute, and the rules and regulations promulgated thereunder.




(aa)

“Transfer” means the sale, transfer, assignment, pledge, mortgage,
hypothecation, encumbrance, distribution or other disposition of any Interests.




(bb)

“Treasury Regulations” means regulations adopted by the Treasury Department of
the United States governing application and enforcement of the Code. Any
reference to a section or provision of the Treasury Regulations shall be deemed
to refer also to such section or provision as amended or superseded.




(cc)

“Unreturned Capital Contribution” of any Member means, at any date, the Capital
Contributions of such Member reduced from time to time (but not below zero) by
any distribution to such Member pursuant to Section 5.2(b)(ii) hereof.





2




--------------------------------------------------------------------------------




ARTICLE 2

THE COMPANY; THE MEMBERS; VOTING RIGHTS




SECTION 2.1

Registered Office and Registered Agent. The address of the registered office of
the Company is 3472 Pine Haven Circle, Boca Raton, FL 33431 and the registered
agent is Corporate Creations Network, Inc.




SECTION 2.2

Principal Office. The address of the principal office of the Company shall be
3472 Pine Haven Circle, Boca Raton, FL 33431 or such other place as the Manager
may from time to time determine.




SECTION 2.3

Duration. The Company’s existence shall continue until dissolved in accordance
with the Act and this Agreement.




SECTION 2.4

Maintenance. The Members shall promptly sign and file all certificates,
amendments or other instruments as required by law to maintain the Company in
good standing as a limited liability company in all jurisdictions in which it
conducts business, including without limitation, as required to comply with any
fictitious name statutes.




SECTION 2.5

Changes in Registered Office, etc. The Manager may make such changes in the
registered office, registered agent and principal office as they may deem
necessary or advisable, and shall give Notice to all Members promptly following
any such change. The Company may maintain such other or additional business
offices at such other place or places as the Manager may from time to time deem
advisable.




SECTION 2.6

Business Purpose. The Company is formed and organized to engage in the following
business:




(a)

To own, improve, develop, operate and manage a World of Beer Franchise in
Milford, Connecticut; and




(b)

To engage in any business related or incidental to one or more of the foregoing
activities.




The Members have entered into a Joint Venture Agreement dated December 24, 2014,
regarding the establishment of World of Beer franchises (the “JV Agreement”).




SECTION 2.7

Authority and Powers. The Company is authorized and empowered to do any and all
acts and things necessary, appropriate, proper, advisable, incidental to, or
convenient for the furtherance and accomplishment of its purposes, and for the
protection and benefit of the Company, including without limitation, all acts
and things permitted under the Act and this Agreement.




SECTION 2.8

Juridical Existence, Properties, Etc. The Company shall maintain, preserve, and
keep in full force and effect its limited liability company existence and all
rights, franchises, licenses and permits necessary to the proper conduct of its
business, and the ownership, lease, or operation of its properties which, if not
so maintained, could reasonably be expected to have a material adverse effect on
the Company, and to take all action which may be reasonably required to obtain,
preserve, renew and extend all material licenses, permits, authorizations, trade
names, trademarks, service names, service marks, copyrights and patents which
are necessary for the continuance of the operation of any such property by the
Company.




SECTION 2.9

Members and Membership Percentages. The Members and their respective Membership
Percentages shall are set forth in “Schedule A” attached hereto.




SECTION 2.10

Voting Rights. All Members shall have the right to vote t heir membership
interest in proportion to their respective Membership Percentages shall are set
forth in “Schedule A” attached hereto




SECTION 2.11

P&L Participants. The Manger may grant solely to significant employees of the
Company the rights to be a P&L Participant of the Company, up to five percent
(5%) of the Company’s profits and losses. Such P&L Participant shall participate
in the profits and losses as if such person was a Member. All P&L Participant
shall be identified on Schedule C and their participation with the Members in
the profits and losses of the Company shall be set forth on Schedule B. No
Member or employee of a Member may be a P&L Participant.








3




--------------------------------------------------------------------------------




ARTICLE 3

CAPITAL CONTRIBUTIONS




SECTION 3.1

Initial Capital Contributions. The members have made an initial capital
contribution as set forth on Schedule A.




SECTION 3.2

Additional Capital Contributions.




(a)

Upon the consent of a Majority of Members, the Manager shall have the right to
require additional capital contributions (“Capital Calls”) from the Members to
be paid on a pro rata basis as to all Members in accordance with the percentages
set forth on Schedule A.




(b)

The Manager may obtain Company loans to cover any Company required Additional
Capital Contributions, with the consent of the Members holding a majority of the
Membership Interest in the Company.




(c)

In the event that a Member fails to, or refuses to contribute towards a Capital
Call (the “Defaulting Member”), then either:




(i)

The remaining Members may elect to purchase the Membership Interest from the
Defaulting Member, at a 15% discount to the Defaulting Member’s Initial Capital
Contribution; or




(ii)

The remaining Members may elect to contribute the necessary funds (the “Lending
Members”) on behalf of the Defaulting Member which shall be considered a loan to
the Defaulting Member, to be secured by its Membership Interest in the Company.




(A)

Any loan given to the Company by the Lending Member on behalf of the Defaulting
Member, shall accrue interest at a rate of 300 basis points above LIBOR per
annum. In the event of a Distribution by the Manager under Article 5 herein or
under a dissolution of the Company under Article 10 herein, the Manager shall
use the funds attributable to the Defaulting Member, to first pay off any loans
to the Defaulting Member by the Lending Member.




(B)

In furtherance of any loan to any Defaulting Member by the Lending Members in
accordance with this Section, the Members hereby expressly agree to execute any
and all loan documents which the Company’s attorneys deem necessary, including
but not limited to; a Note, Guaranty, Loan Agreement, and Pledge Agreement.
Furthermore, the Defaulting Member shall be responsible to pay for all legal
fees that the Company shall incur in furtherance of such loan.




SECTION 3.3

Return of Capital Contributions. The contributions of the Members to the capital
of the Company shall be returned to them in cash, in whole or in part, at any
time in the discretion of the Manager in accordance with Section 5.2(b) herein.




SECTION 3.4

Time when Capital is Returned. Upon the satisfaction of all the Company’s
financing obligations, or a liquidation of the assets of the LLC, or the
dissolution of the LLC, the Capital Contributions shall be returned to the
Members pro rata in accordance with each Member’s Capital Contributions.




SECTION 3.5

 No Right to Priority. Except as otherwise expressly provided in this Agreement,
or as required to comply with the Code and Treasury Regulations, no Member shall
have priority over any other Member as to any allocations, distributions, or
return of all or any part of its Capital Contributions.  




SECTION 3.6

Dilution. No dilution of the membership interest of any member shall occur
without the consent of World of Beer Franchising, Inc.








4




--------------------------------------------------------------------------------




ARTICLE 4

ALLOCATION OF PROFITS AND LOSSES TO MEMBERS




SECTION 4.1

Allocation of Net Profits and Net Losses. Net profits and net losses shall be
allocated in the proportions set forth on Schedule B.




SECTION 4.2

Required Special Allocations. Notwithstanding Section 4.1 hereof,




(a)

Appropriate adjustments shall be made to the allocations of Net Profits and Net
Losses to the extent required under Section 704(c) of the Code and the Treasury
Regulations thereunder and under Sections 1.704-1(b)(2)(iv)(d), (e), (f) and (g)
of the Treasury Regulations;




(b)

Appropriate adjustments shall be made to the allocations of Net Profits and Net
Losses to the extent required to comply with the “qualified income offset”
provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations; the
partnership “minimum gain chargeback” provisions of Section 1.704-2(f) of the
Treasury Regulations; and the “partner nonrecourse deduction” and “partner
nonrecourse debt minimum gain chargeback” provisions of Section 1.704-2(i) of
the Treasury Regulations, all issued pursuant to Section 704(b) of the Code. To
the extent permitted by such Treasury Regulations, the allocations in such year
and subsequent years shall be further adjusted so that the cumulative effect of
all the allocations shall be the same as if all such allocations were made
pursuant to Section 4.1 hereof (as adjusted by Section 4.3(a) hereof) without
regard to this Section 4.3(b).




SECTION 4.3

Other Allocation Rules. For purposes of determining the Net Profits, Net Losses,
or any other items allocable to any period, Net Profits, Net Losses, and any
such other items shall be determined on a daily, monthly, or other basis, as
determined by the Manager using any permissible method under Code § 706 and the
Treasury Regulations applicable thereto.




SECTION 4.4

Recapture Income. “Recapture Income,” if any, realized by the Company pursuant
to Sections 1245 or 1250 of the Code shall be allocated to the Members to whom
the prior corresponding depreciation deductions were allocated, in proportion to
the amounts of such depreciation deductions previously allocated to them.




ARTICLE 5

DISTRIBUTIONS




SECTION 5.1

Distributions in Kind. No Member shall be entitled to demand and receive
distributions other than in cash form. Any non-cash Company assets distributed
in kind shall be distributed to the Members entitled thereto as
tenants-in-common owning undivided interests in the same proportion as would be
applicable to cash distributions, however, such distribution in kind may only be
made with consent of the Members holding a Member Majority.




SECTION 5.2

Distribution of Available Cash and Capital Proceeds.




(a)

Available Cash. The Manager shall distribute Available Cash in the percentages
set forth on Schedule B. It is anticipated the Manager shall make distributions
on a monthly basis.




(b)

Capital Proceeds. Capital Proceeds remaining after the payment of any debts and
liabilities of the Company due and payable at such time and the establishment of
any Operating Reserves which the Manager determines, in his sole discretion
necessary for reasonable ongoing business requirements, and necessary to provide
for any contingent or unforeseen liabilities or obligations of the Company,
shall be distributed in accordance with the following order of priority:




(i)

First, to repay the Capital Contributions of the Members as set forth on
Schedule A; and




(ii)

Second, in the percentages set forth on Schedule B.








5




--------------------------------------------------------------------------------




ARTICLE 6

RESIGNATION OR BANKRUPTCY OF A MEMBER

RESTRICTIONS ON THE TRANSFER OF INTERESTS;

ADMISSION OF SUBSTITUTE AND ADDITIONAL MEMBERS;




SECTION 6.1

Resignation or Bankruptcy of a Member; Continuation of the Company.




(a)

A Member shall have the right to withdraw his Capital Contribution upon the
termination of the Company as provided in Section 10.2 hereof, provided,
however, that no part of the Capital Contribution of any Member shall be
withdrawn unless all liabilities of the Company, except obligations to Members
on account of their Capital Contributions, have been paid, or unless the Company
has assets sufficient to pay them.




(b)

Within ninety (90) days following the Resignation or the Bankruptcy (other than
by reason of death or incompetency) of a Member, the Company shall dissolve
unless, within such applicable period, a majority in interest of the Members
(excluding for such purpose the successor in interest to the terminated Member’s
Interest) elect in writing to continue the Company on such terms as they may
agree upon in writing. If an election to continue the Company is so made then
the Company shall continue in existence until the end of the term for which it
has been formed, or until a subsequent Resignation (other than by reason of
death or incompetency), Bankruptcy or other event of dissolution occurs.




(c)

The death or Incompetency of a Member shall neither dissolve nor terminate the
Company.




SECTION 6.2

Restrictions on the Transfer of Interests.




(a)

Except as expressly provided herein, no Member shall have the right to Transfer
all or any part of its Interest without the prior written consent of the
Manager, which may be withheld in his sole discretion, according to reasonable
terms.




Upon the consent of the Manager, a Member may transfer his Membership Interest
in the Company to a permitted transferee (“Transferee”). Such Transferee shall
be required to pay the Company’s legal fees in connection with effectuating such
Transfer as a condition precedent to the consent. Such Transferee shall be bound
to the same extent as a Member hereunder in making a Transfer of his Interest.
Any purported Transfer in violation of the provisions of this Agreement shall be
null and void ab initio.




(b)

Notwithstanding subparagraph (a) above, any Member may Transfer all of his
Interest during his lifetime to;




(i)

an entity that is wholly controlled, and continues to be controlled by that
Member.




(ii)

another Member of the Company, pursuant to Section 6.2 herein.




(iii)

an immediate family member of the Member or a trust for the benefit of an
immediate family member.




For purposes of this subparagraph (b), the term “Entity” shall be limited to the
transfer of Member’s interest to a Corporation, LLC or Trust. If control of such
Entity is transferred to another individual or another entity, such change and
transfer shall constitute an unauthorized transfer pursuant to the terms of this
agreement.




(c)

Notwithstanding anything to the contrary contained herein, pursuant to Section
6.1(a) or the applicability of Section 6.1(b) or 6.2 hereof:




(i)

No Transfer of an Interest shall be made if the Interest which is the subject of
a proposed Transfer when added to the total of all other Interests Transferred
within the period of twelve (12) consecutive months prior thereto would result
in the termination of the Company under Section 708 of the Code or if the
Transfer would cause the Company to lose its status under the Code as a
partnership for Federal income tax purposes.




(ii)

No Interest shall be transferred unless the registration provisions of the
Securities Act of 1933, as amended, and all applicable state “blue sky laws”
have been complied with or unless compliance with such provisions is not
required, each Member recognizing that no interest in the Company has been
registered under Federal or state securities laws. The Manager may request in
their sole discretion an opinion from the Company’s counsel or any other counsel
that such transfer will not violate applicable securities laws. The costs of
such opinion shall be paid for by the Transferee.





6




--------------------------------------------------------------------------------




(iii)

Although a permitted Transferee pursuant to Sections 6.1(b) or 6.2 shall be
treated as an assignee of, and be entitled to, all of the rights of the Selling
Member to receive profits, losses and distributions to the extent of the
Interest assigned to him, no Transferee whatsoever shall become substituted as a
Member in the Company (x) without the prior written consent of a Majority of
Members, which may be withheld in their sole discretion, for any or no reason,
and (y) unless and until such Transferee shall have evidenced his consent and
agreement to be bound by all of the terms and provisions of this Agreement, and
to assume, as a substituted Member, his pro rata share hereunder of the
obligations of his transferor as a Member, by executing and acknowledging a
counterpart of an amendment of this Agreement and/or such other agreement to
that effect as the Manager may request, each of which shall appropriately
reflect his admission as a member of the Company and his capital contribution
thereto, and such other documents, all as may reasonably be required by the
Managing Member. Such substitution shall then take effect when the Manager have
accepted such person as a Member and the books and records of the Company
reflect such Person as admitted to the Company as a Member. As a condition to
such Transferee becoming a substituted Member, such Transferee shall also be
required to pay the Company’s costs and expenses, including but not limited to
legal fees and disbursements, in connection with his becoming a Member.




(d)

If a Transfer or attempted Transfer of an Interest is made other than in
accordance with the terms of this Agreement, it shall be null and void and no
right, title or interest in the Company shall be transferred.




(e)

No assignment, transfer or other disposition of all or any part of the interest
of any Member permitted under this Agreement shall be binding upon the Limited
Liability Company unless and until a duly executed and acknowledged counterpart
of such assignment or instrument of transfer, in form and substance satisfactory
to the Company, has been delivered to the Company.




(f)

As between a Member and an assignee or transferee of such Member's interest in
accordance with this Agreement, allocations and distributions for any fiscal
year shall be apportioned as of the date of the assignment or transfer, on the
basis of the number of days before and after said date, without regard to the
results of the Company's operations before or after the assignment or transfer.




(g)

No assignment or other disposition of any interest of any Member may be made if
such assignment or disposition, alone or when combined with other transactions,
would result in the termination of the Company within the meaning of Section 708
of the Internal Revenue Code or under any other relevant section of the Code or
any successor statute. No assignment or other disposition of any interest of any
Member may be made without an opinion of counsel satisfactory to the Company
that such assignment or disposition is subject to an effective registration
under, or exempt from the registration requirements of, the applicable State and
Federal securities laws. No interest in the Company may be assigned or given to
any person below the age of 21 years or to a person who has been adjudged to be
insane or incompetent.




SECTION 6.3

Right Of First Refusal.




(a)

Anything herein contained to the contrary, the Company shall be entitled to
treat the record holder of the interest of a Member as the absolute owner
thereof, and shall incur no liability by reason of distributions made in good
faith to such record holder, unless and until there has been delivered to the
Company the assignment or other instrument of transfer and such other evidence
as may be reasonably required by the Company to establish to the satisfaction of
the Limited Liability Company that an interest has been assigned or transferred
in accordance with this Agreement.




(b)

Notwithstanding the forgoing terms, and subject to Section 6.1(b) herein, if a
Member desires to sell, or otherwise dispose of all or any part of its interest
in the Company, such Member (the “Selling Member”) shall first offer to sell and
convey such interest to any other Members before selling, or otherwise disposing
of such interest to any other person, corporation or other entity. Such offer
shall be in writing, shall be given to every other Member, and shall set forth
the interest to be sold, purchase price to be paid, the date on which the
closing is to take place, (which date shall be not less than thirty nor more
than sixty days after the delivery of the offer), the location within the State
of New York at which the closing is to take place, and all other material terms
and conditions of the sale, transfer or the disposition.




(c)

Within fifteen days after the delivery of said offer to the other Members shall
deliver to the Selling Member a written notice either accepting or rejecting the
offer. Failure to deliver said notice within said fifteen days conclusively
shall be deemed a rejection of the offer. Any or all of the other Members may
elect to accept the offer, and if more than one of the other Members elects to
accept the offer, the interest being sold and the purchase price therefor shall
be allocated among the Members so accepting the offer in proportion to their
Members’ Percentage Interest, unless they otherwise agree in writing.





7




--------------------------------------------------------------------------------




(d)

If any or all of the other Members elect to accept the offer, then (a) upon such
acceptance in writing, the Member(s) shall pay a non-refundable ten percent
(10%) down payment of the purchase price and (b) then the transfer of the
Membership Interest shall be held in accordance with the offer and the Selling
Member shall deliver to the other Members who have accepted the offer an
assignment of the interest being sold by the Selling Member, and said other
Member shall pay the remaining balance of the purchase price prescribed in the
offer.




(f)

If no other Member accepts the offer, or if the Members who have accepted such
offer default in the obligation to purchase the interest, than the Selling
Member within 120 days after the delivery of the offer may sell such interest to
any other person or entity at a purchase price which is not less than the
purchase price prescribed in the offer and upon terms and conditions which are
substantially the same as the terms and conditions set forth in the offer,
provided all other applicable requirements of the Agreement are complied with.
An assignment of such interest to a person or entity who is not a Member of the
Limited Liability Company shall cause such Person to become a member upon the
execution of the such documents required by Section 6.2(c)(iii).




(g)

If the Selling Member does not sell such interest within said 120 days, then the
Selling Member may not thereafter sell such interest without again offering such
interest to the other Members in accordance with this Article 6.




SECTION 6.4

Admission of Persons as Additional Members. In regards to permitted Transferee’s
pursuant to Section 6.1 and 6.2 herein, the Manager shall have the right to
admit, and each of the Members hereby consents to the admission of, such
additional Members to the Company as the Manager shall unanimously determine in
his sole discretion; it being understood no Member shall have its Membership
Percentage reduced without his prior written consent. In the event that the
Manager shall determine to admit one or more Members to the Company, the Members
hereby agree to execute and deliver such documents as the Manager shall request
in order to effectuate the admission of such additional Member(s). Any
additional Member(s) admitted to the Company shall be required to execute a
counterpart signature page to this Agreement and, if required, an amendment to
the Articles of Organization of the Company and such other documents as the
Manager may request in order to effectuate admission to the Company.




SECTION 6.5

Attitude Beer Holding Co. The Company and Members acknowledge that Attitude Beer
Holding Co. is owned by Harrison Vickers and Waterman, Inc., a publicly traded
company. No change in the direct or indirect ownership of Attitude Beer Holding
Co. shall be deemed a transfer of Attitude Beer Holding Co.’s Membership
Interest. The Company agrees to fully cooperate with Attitude Beer Holding Co.
and Harrison Vickers and Waterman in supplying all information to Harrison
Vickers and Waterman and its auditor so Harrison Vickers and Waterman can timely
comply with its Securities and Exchange Commission reporting obligations.




SECTION 6.6

WOB. The Members acknowledge that the business of the Company is subject to a
franchising agreement with WOB and pursuant to the Franchise Agreement, the
Members may be required to or prohibited from transferring their membership
interest or make other changes to this agreement in accordance with the terms of
the Franchise Agreement.




ARTICLE 7

MANAGEMENT




SECTION 7.1

Manager New England WOB, LLC is hereby appointed the Manager of the Company (the
“Manager”). The business and affairs of the Company shall be managed under the
sole direction and control of the Manager, using reasonable business practices,
and all powers of the Company shall be exercised by or under the authority of
the Manager. No other Person shall have any right or authority to act for or
bind the Company except as permitted in this Agreement or as required by law.
The Manager may be removed by a Majority of Members only for gross negligence or
fraud.




SECTION 7.2

General Powers. The Manager shall have the full power to execute and deliver,
for and on behalf of the Company, any and all documents and instruments which
may be necessary or desirable to carry on the business of the Company,
including, without limitation, any and all deeds, contracts, leases, mortgages,
deeds of trust, promissory notes, security agreements, and financing statements
pertaining to the Company's assets or obligations, and to authorize the
confession of judgment against the Company. No person dealing with the Manager
need inquire into the validity or propriety of any document or instrument
executed in the name of the Company by the Manager, or as to the authority of
the Manager in executing the same.




SECTION 7.3.

Limitation on Authority of Members.




(a)

No Member is an agent of the Company solely by virtue of being a Member, and no
Member has authority to act for the Company solely by virtue of being a Member.





8




--------------------------------------------------------------------------------




(b)

This Article 7 supersedes any authority granted to the Members pursuant to
Section 412 of the Law. Any non-manager Member who takes any action or binds the
Company in violation of this Article 7 shall be solely responsible for any loss
and expense incurred by the Company as a result of the unauthorized action and
shall indemnify and hold the Company harmless with respect to the loss or
expense.




SECTION 7.4

Appointment of New Manager. A new Manager can be appointed only by Members
holding a Member Majority. Such new Manager need not be a Member of the company.




SECTION 7.5

Liability and Indemnification.




(a)

The Manager shall not be liable, responsible, or accountable, in damages or
otherwise, to any Member or to the Company for any act performed by the Manager
within the scope of the authority conferred on the Manager by this Agreement,
except for fraud, bad faith, gross negligence, or an intentional breach of this
Agreement.




(b)

The Company shall indemnify the Manager for any act performed by the Manager
within the scope of the authority conferred on the Manager by this Agreement,
except for fraud, bad faith, gross negligence, or an intentional breach of this
Agreement.




SECTION 7.6

Major Decisions




(a)

Approval of Major Decisions. Notwithstanding anything to the contrary in this
Agreement, certain decisions or actions as set forth in this Section 7.6 (“Major
Decisions”) may not be taken solely in the Manager’s discretion and shall
require the affirmative vote of a Member Majority. Approval of Major Decisions
may be given at a Meeting called for that purpose or by written consent.




(b)

Designation of Major Decisions. The following shall constitute Major Decisions
subject to this Section:




(i)

Other than in the regular course of business, the sale of all or a substantial
portion of the assets owned by the Company. For this purpose, Twenty Percent
(20%) of the fair market value of the assets owned by the Company shall
constitute a “substantial portion.”




(ii)

The dissolution, liquidation or other termination or cessation of the business
operations of the Company, including without limitation the filing of a
voluntary petition in Bankruptcy, the assignment of all or substantially all of
the assets of the Company for the benefit of the Company’s creditors or the
appointment of trustee, liquidator, administrator or like person or entity for
the purpose of winding up the business and affairs of the Company.




(iii)

Any change in the principal purpose of the Company’s business, as set forth in
Section 2.6 above.




(iv)

Any borrowing or pledge of assets owned by the Company in excess of $50,000 in
the aggregate or any loan to a Member or Manager.




(v)

The admission of new Member.




ARTICLE 8

RELATED PARTY DEALINGS




SECTION 8.1

Outside Business Interests; Business Opportunity. The Members may each engage in
or possess interests in other business ventures of every kind and description
for its own account, including without limitation, serving as a member, partner
or shareholder of other entities which own, either directly or through interests
in other entities, properties similar to the assets of the Company and neither
the Company nor any of the Members shall have any rights by virtue of this
Agreement in or to such other business ventures or to the income or profits
derived therefrom, or to any business opportunities as may become available to
the Manager or any Member, whether or not similar in nature to the Company’s
then existing business activities.





9




--------------------------------------------------------------------------------




SECTION 8.2

Member Dealing With the Company. The fact that a Member or an affiliate thereof
is employed by or is directly or indirectly interested in or connected with any
person, firm or corporation employed by the Company for real estate management
or otherwise to perform a service, or from or with which the Company may
purchase any property or have other business dealings, shall not prohibit the
Member from employing or otherwise dealing with such person, firm or
corporation, so long as such business dealing, contract, or agreement follows
and contains reasonable business terms. Neither the Company nor any of the
Members shall have any rights in or to any income or profits derived therefrom.
The said Member or his affiliated company shall not receive any benefit of any
kind, other that is specifically and contractually agreed upon, in writing,
between the respective companies and or parties.




ARTICLE 9

MEMBER LIABILITY; INDEMNIFICATION AND LIABILITY LIMITATION




SECTION 9.1

Liability of Members; Enforcement of Obligations. Except to the extent otherwise
expressly stated in this Agreement or prescribed under the Act, (a) the Members
shall have no fiduciary or partnership relationship between or among themselves
solely by reason of their status as Members, and (b) the rights of each of the
Members and the Company to sue for matters and claims arising out of or
pertaining to this Agreement shall not be dependent upon the dissolution,
winding-up or termination of the Company.




SECTION 9.2

Indemnification of Members . Except as provided in Section 9.4, every Person who
was or is a party, or who is threatened to be made a party, to any pending,
completed or impending action, suit or proceeding of any kind, whether civil,
criminal, administrative, arbitrative or investigative (whether or not by or in
the right of the Company) by reason of (a) being or having been a Member of the
Company, (b) being or having been a Member, manager, partner, officer or
director of any other entity at the request of the Company, or (c) serving or
having served in a representative capacity for the Company in connection with
any partnership, joint venture, committee, trust, employee benefit plan or other
enterprise, shall be indemnified by the Company against all expenses (including
reasonable attorneys’ fees and expenses), judgments, fines, penalties, awards,
costs, amounts paid in settlement and liabilities of all kinds, actually
incurred by such Person incidental to or resulting from such action, suit or
proceeding to the fullest extent permitted under the Act, without limiting any
other indemnification rights to which such Person otherwise may be entitled. The
Company may, but shall not be required to, purchase insurance on behalf of such
Person against liability asserted against or incurred by such Person in its
capacity as a Manager or Member of the Company, or arising from such Person’s
status as a Manager or Member, whether or not the Company would have authority
to indemnify such Person against the same liability under the provisions of this
Section 9.2 or the Act.




SECTION 9.3

Limitation of Liability. Except as otherwise expressly provided in this
Agreement, no Member or Manager shall have liability to the Company or other
Members for monetary damages resulting from errors made in the exercise of
good-faith judgment.




SECTION 9.4

Qualification of Indemnification and Liability Limitation.




(a)

The indemnification rights and limitations on liabilities set forth in Sections
9.2 and 9.3 shall not apply to claims based upon any willful misconduct,
intentional breach or disregard of the terms of this Agreement or knowing
violation of criminal law or any federal or state securities law, including
without limitation, unlawful insider trading or market manipulation for any
security, nor shall such indemnification rights and limitations on liabilities
preclude the Company or any Member from recovery for any loss or damage
otherwise covered under any insurance policy or fidelity bonding. Nothing herein
shall be deemed to prohibit or limit the Company’s right to pay, or obtain
insurance covering, the costs (including reasonable attorneys’ fees and
expenses) to defend an indemnitee, Member or Manager against any such claims,
subject to a full reservation of rights to reimbursement in the event of a final
adjudication adverse to such indemnitee, Member or Manager.




(b)

An indemnitee shall be entitled to recover from an indemnitor all legal costs or
expenses, including reasonable attorney’s fees and expenses, incurred by such
indemnitee to enforce its rights hereunder, or to collect any sums due from the
indemnitor hereunder.








10




--------------------------------------------------------------------------------




ARTICLE 10

DISSOLUTION AND LIQUIDATION OF THE COMPANY




SECTION 10.1

Dissolution of the Company. The Company shall be dissolved on the earlier of the
expiration of the term of the Company or upon:




(a)

The Resignation (other than by reason of death or incompetency) or Bankruptcy of
a Member unless a majority in interest of the Members (as defined in Section
6.1(b)) elect to continue the Company pursuant to Section 6.1(b);




(b)

The Resignation or Bankruptcy of a Member which leaves only one (1) Member
remaining, and no additional or substitute Member is admitted to the Company in
accordance with this Agreement within ninety (90) days thereafter;




(c)

The expiration of thirty (30) days following the sale or other disposition of
all or substantially all of the Company’s assets;




(d)

The election by a majority of the Members to liquidate the Company; or




(e)

The occurrence of any other event of dissolution under the provisions of this
Agreement or the Act.




SECTION 10.2

Winding-up and Distribution of the Company.




(a)

Upon the dissolution of the Company pursuant to Section 10.1, the Company’s
business shall be wound up and its assets liquidated by the Liquidator as
provided in this Section 10.2, and the net proceeds of such liquidation shall be
distributed as follows:




(i)

First, to payment of all debts and liabilities of the Company, including,
without limitation, any loans from Members and the expenses of liquidation;




(ii)

Second, to establishment of any reserves reasonably deemed necessary by the
Liquidator for contingent, unmatured or unforeseen liabilities or obligations of
the Company. Said reserves shall be paid over to an attorney-at-law of the State
of New York, as escrowee, to be held by him for the purpose of disbursing such
reserves in payment of any of the aforementioned contingencies, and, at the
expiration of such period as shall be deemed advisable, to distribute the
balance thereafter remaining in the manner hereinafter provided, together with
accrued interest thereon, if any;




(iii)

Third, to those Members having positive Capital Account balances pro rata in the
proportion that each such Member’s positive Capital Account balance bears to the
aggregate of the positive Capital Account balances of all such Members, until
all Member’s Capital Account balances are equal to zero;




(iv)

Fourth, any funds remaining shall be distributed in the percentages set forth on
Schedule B.




(b)

The Liquidator shall file all certificates and notices of the Company’s
dissolution required by law. The Liquidator shall sell and otherwise liquidate
the Company’s assets without unnecessary delay. Upon the complete liquidation of
the Company’s assets and distribution to the Members, they shall cease to be
Members of the Company, and the Liquidator shall execute, acknowledge and cause
to be filed all certificates and notices required by law to terminate the
existence of the Company.








11




--------------------------------------------------------------------------------




ARTICLE 11

AMENDMENTS




SECTION 11.1

Adoption of Amendments Generally. Amendments to this Agreement to reflect the
substitution or addition of a Member shall be made by written instrument
executed by the substituted Member, the added Member, or the resigned Member (or
its authorized representative), as applicable. Any other amendments to this
Agreement may be made by a written instrument executed by Members holding, in
the aggregate, at least two-thirds of Membership Interests; provided, however,
that no amendment to this Agreement may:




(a)

substantially alter the purposes of the Company without the written consent of
all Members;




(b)

expand the obligations or liabilities of any Member under this Agreement, or
modify any Member’s limited liability, without the written consent of such
Member;




(c)

modify the computational method of determining, or priority applicable to,
allocations or distributions under Articles 4 and 5 and Section 10.2, without
the written consent of all Members; or




(d)

amend this Article 11 without the written consent of all Members.




ARTICLE 12

MISCELLANEOUS




SECTION 12.1

Non-Recourse Company Loans. Any loans taken by the Company, shall be
non-recourse loans as to any and all individual Members or the Manger, and no
Member or Manager shall be required to sign a personal guaranty to in order to
secure such loan(s), unless unanimously consented to by the Members.




ARTICLE 13

GENERAL PROVISIONS.




SECTION 13.1

Books and Records. All records of the Company shall be kept at the principal
office of the Company and shall be available for examination by any Member, or
such Member’s duly authorized representatives, at all reasonable times at the
office of the Company and by way of internet access to Company bank accounts.
The method of accounting on which the books shall be maintained shall be
determined by the majority of the Members . The Manager may make on behalf of
the Company the election permitted by Section 754 of the Code. New England WOB,
LLC shall be designated as the “tax matters partner” (the “TMP”) for purposes of
the Code and the “Designated Person” for purposes of maintaining an Investor
List to the extent required by the Code. The TMP is hereby authorized to take
such actions as may be required by the Code and the regulations thereunder to
continue such designations. The determination by the TMP with respect to the
treatment of any item or its allocation for Federal, state or local tax purposes
shall be binding upon all of the Members, so long as such determination is
reasonable and will not be inconsistent with any express terms hereof. No cause
of action shall accrue to any Member under this Section 13.1 if the TMP acted in
good faith to comply with his obligations hereunder. No charge shall be made to
the Company for his acting as tax matters partner. Upon the Resignation or
Bankruptcy of the TMP, a majority of the Members may select a Member to become
the new “tax matter partner” and “Designated Person”.




SECTION 13.2

Fiscal Year. The fiscal year of the Company shall be the calendar year.




SECTION 13.3

Custody of Company Funds; Bank Accounts.




(a)

The Manager shall have a fiduciary responsibility for the safekeeping and use of
all funds and assets of the Company, whether or not in their immediate
possession or control. The Company’s funds shall not be commingled with the
funds of any other Person and the Manager shall not use, or permit use of, the
Company’s funds in any manner except for the benefit of the Company.





12




--------------------------------------------------------------------------------




(b)

All funds of the Company not otherwise invested shall be deposited in one or
more internet–accessible accounts maintained in such federally insured financial
institutions as the Manager may deem appropriate, and withdrawals shall be made
only in the regular course of Company business on such signature or signatures
as the Manager may deem appropriate. Usernames and passwords for access to all
accounts shall be made available to all members.




SECTION 13.4

Notices. Except as otherwise provided herein, all Notices, requests, consents
and other communications hereunder to the Company or to any Member shall be
deemed to be sufficient if contained in a written instrument delivered in person
or sent by telecopier, nationally-recognized overnight courier or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:




(a)

if to the Company, to its principal office set forth in Section 2.4, as such
office may be changed in accordance with Section 2.7.




(b)

if to any Member, to its respective address set forth on Schedule A hereto.




Any Member may, at any time and from time to time, designate a substitute
address or addresses for itself by delivering a Notice to the Company and to
each other Member in the manner set forth in this Section. All such Notices,
requests, consents and other communications shall be deemed to have been
delivered (i) in the case of personal delivery or delivery by telecopier, on the
date of such delivery, (ii) in the case of delivery by nationally-recognized
overnight courier, on the date of such delivery, and (iii) in the case of
mailing in the manner set forth in this Section, on the third business day after
the posting thereof.




SECTION 13.5

Burden and Benefit. This Agreement shall be binding upon, and shall inure to the
benefit of, the Members, and their respective heirs, executors, administrators,
successors and assigns. There shall be no third party beneficiaries of this
Agreement.




SECTION 13.6

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one Agreement binding on all parties hereto, notwithstanding that not
all parties shall have signed the same counterpart.




SECTION 13.7

Severability of Provisions. If any term or provision of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such term or provision to Persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforceable to the
fullest extent permitted by law.




SECTION 13.8

Entire Agreement. This Agreement sets forth all (and is intended by the Members
to be an integration of all) of the promises, agreements and understandings
among the Members with respect to the Company, its business operations and
management, the Property and all other Company assets, and there are no
promises, agreements, or understandings, oral or written, express or implied,
among them other than as set forth or incorporated herein.




SECTION 13.9

Headings. The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.




SECTION 13.10

Pronouns and Plurals. Whenever the context may require, any pronouns used herein
shall be deemed to refer to the masculine, feminine, or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural, and vice
versa.




SECTION 13.11

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York.





13




--------------------------------------------------------------------------------




SECTION 13.12

Dispute Resolution. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery).
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of the documents contemplated herein, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.




SECTION 13.13

Agreement in Counterparts. This Agreement may be executed in several
counterparts, and all such executed counterparts shall constitute one agreement,
binding on all of the parties hereto, notwithstanding that all of the parties
are not signatory to the original or to the same counterpart.













[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]











14




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Operating Agreement as
of the date first above written.




COMPANY:




MILFORD CRAFT, LLC




_______________________________

Name:

Title: Manager of its manager New England World of Beer







MEMBERS:




New England World of Beer

Attitude Beer Holding Co.




_______________________________

_______________________________

By:

By: Roy Warren

Its: Manager

Its: President








15




--------------------------------------------------------------------------------




SCHEDULE A




Member

Percentage Interest

Initial Capital Contribution

New England World of Beer

505 S. Flagler Drive, Suite 1010

West Palm Beach, FL 33401

49%

$1.00

Attitude Beer Holding Co.

712 US Highway 1, Suite 200

North Palm Beach, FL 33408

51%

$1,373,000*

Total

100%

$1,373,001




* This amount shall be paid on the following schedule:

1. $40,000 on or before June 30, 2015;

2. $78,000 on or before July 30, 2015;

3. $210,000 on or before October 1, 2015;

4. $261,250 on or before January 1, 2016;

5. $261,250 on or before February 1, 2016;

6. $261,250 on or before March 1, 2016; and

7. $261,250 on or before April 1, 2016;.





16


